DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 15 are amended. Claims 16 and 17 are cancelled. Claims 1-15 and 18-21 are presently examined.
Claim Objections
Claims 2-14 and 18-21 are objected to because of the following informalities: The word “Claim” is capitalized despite not being a proper noun or appearing in the beginning of a sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, it is unclear whether the limitation “the internal cavity” refers to the first recess or to a separate cavity, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a separate internal cavity.

Allowable Subject Matter
Claims 1-10, 12-15 and 18-21 allowed. Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Jansen (US 2002/0004649) teaches a safety shield for piercing devices having a sliding portion that is biased by a spring that urges the shield towards an extended position [0025]. However, Jansen teaches that the device is designed to cause the shield to be deployed automatically upon use of the device [0008], which is different from the claimed device in which the sliding portion can only be extended after the device has been placed in an unlocked position.
Henderson (US 2015/0202366) teaches an autoinjector having a case and cover that are telescopically connected such that the cover moves between first and second positions. A locking mechanism holds the cover in the second position (abstract). The locking mechanism includes resilient arms disposed on the autoinjector that engage the cover when it is in a distal position that are pulled off either by a manual force or a motor [0051]. However, Henderson does not teach or suggest the device having separate locked and unlocked positions that do not also result in the cover being released.
Fabien (US 9,931,467) teaches an autoinjector including a body and a piston rod that is movable between a loaded position and an injection position. The piston rod includes a radial recess in which a spherical blocking element is placed in a blocking position (abstract). The blocking element prevents the piston rod from moving until the blocking element is moved (column 11, lines 25-46). This arrangement .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747